Citation Nr: 0410542	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for right hallux valgus.

2.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for left hallux valgus.

3.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1989 to August 
1996, and from February 1999 to August 2001.  According to his DD 
Form 214, he also had almost four additional months of active 
duty.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2004 the veteran withdrew his requests for a hearing 
before a traveling member of the Board.


FINDINGS OF FACT

1.  A December 1996 rating decision denied entitlement to service 
connection for right hallux valgus.

2.  The evidence added to the record since the December 1996 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.

3.  Right hallux valgus pre-existed the veteran's periods of 
military service and increased in severity during his military 
service.

4.  A December 1996 rating decision denied entitlement to service 
connection for left hallux valgus.

5.  The evidence added to the record since the December 1996 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.

6.  Left hallux valgus pre-existed the veteran's periods of 
military service and increased in severity during his military 
service.

7.  A December 1996 rating decision denied entitlement to service 
connection for right knee disability.

8.  The evidence added to the record since the December 1996 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for right hallux valgus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  The veteran has right hallux valgus that was aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2003).

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for left hallux valgus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  The veteran has left hallux valgus that was aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2003).

5.  New and material evidence has been received to reopen the 
veteran's claim for service connection for right knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) 
was enacted.  The VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 
5103A(f).

The Board also notes that on August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for revisions 
pertaining to claims to reopen based on the submission of new and 
material evidence, as in this case, the final regulations are 
effective November 9, 2000, and "merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  With respect to claims to reopen 
based on the submission of new and material evidence, the 
revisions provide for a limited duty on the part of VA to assist 
the veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001.  The 
veteran's claims were filed on August 21, 2001.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Every veteran of wartime service shall be taken to have been in 
sound condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in that 
regard is irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test for 
materiality established by the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (the so-called "change in outcome" test).  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge mandated that materiality be determined solely in accordance 
with the definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in August 
2001.  However, that amendment is applicable only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The claims in the instant appeal were received on August 
21, 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of the 
claim and if it is not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 9 
Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which bears directly and substantially upon 
the specific matter under consideration, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the "credibility 
of the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

I.  Right and left hallux valgus

Service connection for right and left hallux valgus was denied in 
a December 1996 rating decision; the veteran was notified of the 
decision and of his appellate rights with respect thereto, but he 
did not appeal.  Consequently, service connection for right and 
left hallux valgus may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the December 1996 rating 
decision included service medical records for the veteran's first 
period of service showing that he presented at his service 
entrance examination with mild and asymptomatic bilateral hallux 
valgus (at his October 1987 enlistment examination for the Army 
National Guard, no hallux valgus was noted).  In November 1990 he 
complained of a 1.5-year history of bilateral great toe pain; 
physical examination revealed that his boots were narrower than 
his feet when standing, and he was placed on a profile lasting 
from December 1990 to October 1991 (at which time he requested 
that the profile be lifted) as well as conservative treatment for 
his bunion problems.  In October 1991 the veteran reported that 
his bunions originated when he was a child, but had gradually 
become painful in service; physical examination disclosed 
tenderness of the medial eminence and indicated that there was a 
31-degree deformity on the right, and a 33-degree deformity on the 
left.  In January 1992 the veteran reported that his bunions 
symptoms had responded to conservative care; he was diagnosed with 
moderate to severe hallux valgus.  In November 1995 the veteran 
presented with complaints relating to his big toes following a 
parachute jump injury; he was diagnosed with rule out soft tissue 
injury versus strain of the toes.  In March 1996 the veteran 
reported a three-week history of bilateral bunion pain with 
activity; physical examination disclosed the presence of a 35-
degree valgus deformity of each great toe.

The evidence previously on file at the time of the December 1996 
rating decision also included the reports of November 1996 VA 
examinations of the veteran, at which time he reported that his 
bunions were exacerbated by the boots he wore in service.  He was 
diagnosed with bilateral hallux valgus, which the orthopedic 
examiner described as mildly symptomatic and responsive to 
modification of shoe wear.  The examiner also indicated that the 
deformities did not restrict the veteran's daily activities.

Pertinent evidence added to the record since the December 1996 
rating decision includes service medical records for the veteran's 
second period of service, the report of a January 2002 VA 
examination, VA medical records for December 2002 to August 2003, 
and a transcript of the veteran's testimony before a VA hearing 
officer in October 2003.

The service medical records show that at his October 1998 
enlistment examination the veteran was noted to have bilateral 
hallux valgus; he denied experiencing any symptoms.  In April 1999 
he presented with a two to three-year history of bunion pain, at 
which time he explained that he had not experienced significant 
bunion symptoms following his discharge from his first period of 
service, but that he had experienced an increase in symptoms since 
entering service again.  He explained that his boots and the 
rigors of service accounted for the increase in symptoms.  The 
records show that conservative measures to alleviate the veteran's 
toe symptoms were unsuccessful, and in October 1999 he was 
determined to not be a candidate for surgical correction of his 
hallux valgus, and was placed on a permanent profile.  The veteran 
was thereafter examined by a Medical Evaluation Board, which noted 
that his bunion deformities were severe and that he evidenced 
deformity of 30 degrees on the right and 31 degrees on the left 
with subluxation.  The veteran thereafter underwent a Physical 
Evaluation Board (PEB) which determined in July 2001 that he was 
physically unfit for service because of, inter alia, his bilateral 
bunions; he was recommended for separation with severance pay.

At his January 2002 VA examination, the veteran reported pain 
affecting his great toes.  Physical examination disclosed that his 
great toes were in 30 degrees of valgus, with moderate bunions and 
mild bunionettes bilaterally.  X-ray studies disclosed the 
presence of moderate hallux valgus, bilaterally.  The examiner 
diagnosed bilateral hallux valgus with bunions.

The VA treatment reports document that the veteran presented in 
December 2002 with complaints of symptomatic bunions; physical 
examination disclosed that his bunions were unchanged.

At his October 2003 hearing, the veteran testified that his 
bunions had existed prior to service, but were aggravated after a 
time in service.  He also indicated that his hallux valgus 
deformities were currently as painful as they were in service.

The service medical records for the veteran's second period of 
service are new, and inasmuch as they document that the veteran 
was discharged in part because of symptoms associated with his 
bilateral hallux valgus, they are clearly material as well.  The 
claims for service connection for right and left hallux valgus are 
therefore reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F.3d 1356 (1998). 

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Given that the reports of the veteran's entrance examinations for 
both periods of service document the presence of bilateral hallux 
valgus, the Board finds that his bilateral hallux valgus was 
"noted at the time of the examination, acceptance, and enrollment" 
pursuant to 38 U.S.C.A. § 1111.  The veteran is consequently not 
entitled to application of the presumption of soundness.  The 
veteran does not dispute that his right or left hallux valgus 
deformities existed prior to service.

With respect to whether the veteran's right and left hallux valgus 
deformities increased in severity during service, while the 
deformities were described as mild and asymptomatic when he 
entered his first period of active service, they became 
symptomatic and at least moderate in severity more than one year 
later in service, resulting in his placement on a profile for 
almost one year.  Although the November 1996 VA examiner concluded 
that the veteran's hallux valgus deformities did not restrict his 
daily activities, the examiner also concluded that they were 
symptomatic, if only mildly so.  In any event, service medical 
records for the veteran's second period of service clearly show 
that his hallux valgus symptoms became pronounced and resistant to 
conservative treatment measures while in service, leading his 
service physicians to conclude that his bunion deformities were 
severe, resulting in his placement on a permanent profile and 
eventual discharge.  The January 2002 VA examiner concluded that 
the hallux valgus deformities remained moderate in nature, 
consistent with X-ray studies.  

In short, the record shows that the veteran's bilateral hallux 
valgus deformities were quiescent prior to his first period of 
service, but became symptomatic during that period of service and 
have remained so since that time, and that during his second 
period of service the symptoms associated with the deformities 
were severe enough to result in his discharge and are currently 
considered at least moderate in nature.  The Board consequently 
finds that the veteran's bilateral hallux valgus did undergo an 
increase in severity during service which has continued since his 
discharge.  The Board notes that there is no medical opinion on 
file suggesting that any increase in severity is due to the 
natural progress of the right or left hallux valgus, and that the 
service medical records show that his symptoms tended to appear 
concomitant with the physical stresses associated with his 
assignments in service.  

On the basis of all the evidence of record pertaining to the 
manifestations of the right and left hallux valgus prior to, 
during and subsequent to service, and affording the veteran the 
benefit of any reasonable doubt, the Board concludes that the 
veteran's right and left hallux valgus deformities were aggravated 
during or by service.  Service connection for right and left 
hallux valgus is therefore warranted.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).



II.  Right knee disability

Service connection for right knee disability was denied in a 
December 1996 rating decision; the veteran was notified of the 
decision and of his appellate rights with respect thereto, but he 
did not appeal.  Consequently, service connection for right knee 
disability may now be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the December 1996 rating 
decision included service medical records for the veteran's first 
period of service showing that he was treated in March and April 
1993 for right knee pain diagnosed as bursitis.  He was thereafter 
treated in March 1995 for a three week history of right knee pain, 
and diagnosed with rule out retropatellar pain syndrome.

The evidence previously of record at the time of the December 1996 
rating decision also included the reports of November 1996 VA 
examinations of the veteran, at which time he was diagnosed with 
bursitis of the right knee by history only, with no abnormal 
clinical findings.

Pertinent evidence added to the record since December 1996 
includes the report of a January 2002 VA examination, at which 
time the veteran reported a long history of right knee pain.  
Physical examination disclosed the presence of right knee crepitus 
and patellar tenderness.  X-ray studies of the knee were normal 
but the veteran was diagnosed with moderate crepitus and patellar 
pain suggestive of patellofemoral syndrome.  The Board finds that 
the January 2002 examination report is clearly new and material, 
inasmuch as it provides competent evidence that the veteran 
currently has a right knee disorder, an element of the veteran's 
claim which was not demonstrated at the time of the December 1996 
rating decision.  See generally Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  The Board finds that the January 2002 examination 
report bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  The veteran's claim of entitlement to 
service connection for right knee disability is reopened.


ORDER

New and material evidence having been submitted, reopening of the 
claim for service connection for right hallux valgus is granted.  

Entitlement to service connection for right hallux valgus is 
granted.

New and material evidence having been submitted, reopening of the 
claim for service connection for left hallux valgus is granted.  

Entitlement to service connection for left hallux valgus is 
granted.

New and material evidence to reopen a claim of service connection 
for right knee disability has been presented; to this extent, the 
appeal is granted. 


REMAND

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  

As noted previously, service medical records for the veteran's 
first period of service document treatment for right knee 
bursitis, although the records for his second period of service 
are negative for any diagnosis of right knee disability.  The 
November 1996 VA examiner found no evidence of a current right 
knee disability.  Although the January 2002 VA examiner concluded 
that the veteran exhibited symptoms consistent with patellofemoral 
syndrome, the examiner notably did not address the etiology of any 
right knee disorder.

The Board additionally notes that at his October 2003 hearing, the 
veteran testified that he has developed right knee arthritis.  VA 
treatment records on file show treatment for right knee 
complaints, without any diagnosis of disability.  An August 2003 
entry indicates that the veteran might have early degenerative 
joint disease in the right knee not yet demonstrated on X-ray 
studies.

Under the circumstances, the Board is of the opinion that further 
development is required prior to adjudication of the claim for 
service connection for right knee disability.  Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and request that he identify 
the names, addresses and approximate dates of treatment for all 
health care providers, VA and private, who may possess additional 
records pertinent to his claim for service connection for right 
knee disability.  With any necessary authorization from the 
veteran, the RO should attempt to obtain and associate with the 
claims files any medical records identified by the veteran which 
have not been secured previously.  In any event, the RO should 
obtain medical records for the veteran from the VA Medical Center 
in Columbia, South Carolina for August 2001 to the present.

2.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform the veteran and his 
representative of this and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should arrange for the veteran to undergo a 
VA examination by a physician with appropriate expertise to 
determine the nature, extent and etiology of any right knee 
disability present.  All indicated studies, including X-rays, 
should be performed, and all findings should be reported in 
detail.  With respect to any right knee disorder found, the 
examiner should be requested to provide an opinion as to whether 
it is at least as likely as not that the disorder is etiologically 
related to the veteran's periods of service or was present within 
one year of his discharge from either period of service.  The 
veteran's claims files, including a copy of this remand, must be 
made available to the examiner for review.  The examination report 
is to reflect whether such a review of the claims files was made.

4.  Thereafter, the RO should review the record and ensure that 
all development actions have been conducted and completed in full.  
The RO should then undertake any other action required to comply 
with the notice and duty-to-assist requirements of the Veterans 
Claims Assistance Act of 2000 and VA's implementing regulations.  
Then, the RO should re-adjudicate the issue of entitlement to 
service connection for right knee disability based on a de novo 
review of the record.

If the benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case and provide the veteran and his representative with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



